


115 HR 5553 IH: Loya-Sears Warrior Transition Assistance Reform Act of 2018
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5553
IN THE HOUSE OF REPRESENTATIVES

April 18, 2018
Mr. Bacon (for himself and Ms. Rosen) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To direct the Secretary of Defense to take certain steps to improve the Transition Assistance Program, and for other purposes.

 
1.Short titleThis Act may be cited as the Loya-Sears Warrior Transition Assistance Reform Act of 2018. 2.FindingsCongress finds the following: 
(1)Congress affirms the importance of TAP in preparing members of the Armed Forces of the United States to rejoin civil society as productive citizens following their service. (2)Despite considerable effort and investment in military transition assistance programs over many years, strong evidence exists that many veterans remain unprepared for transition and encounter significant challenges in living healthy and productive lives. 
(3)Congress observes with concern the unacceptably high rates of suicide, unemployment, and homelessness that persist among America’s veteran population. (4)While difficult to precisely establish the causal basis of this crisis, Congress is concerned that management controls should be improved to ensure the Department of Defense complies with current statutes regarding TAP attendance and participation, effective allocation of transition assistance resources, and effective measurement of TAP outcomes with timely feedback to the Department of Defense and its interagency partners in the Departments of Veterans Affairs and Labor. 
3.Required actionsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall provide an action plan to the congressional defense committees to accomplish the following with regards to all members of the regular and reserve components of the Armed Forces: (1)Mandate initiation of TAP one year before separation from the Armed Forces. 
(2)Standardize TAP curriculum across all military departments. (3)Ensure unit and installation compliance with applicable statutes governing TAP program management and individual attendance. 
(4)Implementation, in consultation with the Secretaries of Veterans Affairs and Labor, of standardized performance metrics to measure TAP participation and outcome-based objective benchmarks in order to— (A)provide feedback to stakeholders of each of the Departments of Defense, Veterans Affairs, and Labor; 
(B)improve program curriculum; (C)share best practices; and 
(D)facilitate effective oversight of TAP. 4.Report (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of Veterans Affairs and Labor, shall provide a report to the congressional defense committees containing recommendations to improve the efficacy of TAP. 
(b)ElementsThe report under this section shall include recommendations regarding the following: (1)Methods to improve and expand the duration and practical utility of the TAP curriculum in order to effectively prepare members of the Armed Forces to rejoin the civilian labor force. 
(2)Ways to more effectively utilize national and local veterans service organizations to support veterans throughout transition. (3)Proposed changes to law or policy to improve the ability of TAP to prepare members of the Armed Forces to rejoin civil society in productive manners. 
5.DefinitionsIn this Act: (1)The term TAP means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code. 
(2)The terms military departments and congressional defense committees have the meaning given those terms in section 101 of title 10, United States Code.  